Per Curiam.
After a careful consideration of the evidence in this matter as taken before the Passaic county committee, the court is of opinion that the respondent was guilty of unethical conduct as an attorney in his transactions with one Carey, complainant before the committee; and particularly in the matter of borrowing $2,000 from Carey with a usurious bonus connected therewith, and in inducing Carey to transfer his security to a secondary interest in a mortgage represented by Smith to be a first incumbrance which was later foreclosed, the property sold, and Carey’s security lost without Smith taking reasonable measures to protect Carey’s interests.
The court concludes that said Smith should be suspended from the practice of law in this state for a period of six months, and thereafter until the further order of the court, dependent upon the making of restitution to the complainant Carey of the money borrowed from him as above.
Let a rule be entered accordingly.